Electronically Filed
                                                       Supreme Court
                                                       SCPR-15-0000605
                                                       22-SEP-2015
                                                       08:59 AM
                           SCPR-15-0000605

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               IN RE GREGORY J. COLUCCI, Petitioner.


                         ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of Petitioner Gregory J. Colucci’s
petition to resign and surrender his license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and of the
affidavits and exhibits in support thereof,
           IT IS HEREBY ORDERED that the petition is granted.
           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rule 2.16(a), (b), (d), and (g).
           IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Gregory J. Colucci, attorney number 6030, from
the roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
           DATED:   Honolulu, Hawai#i, September 22, 2015.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson